Fill in this information to identify the case:

Debtor Name __________________________________________________________________


                                        __________
United States Bankruptcy Court for the: _______      District
                                                District      of Arizona__________
                                                         of ________

                                                                                                                    Check if this is an
Case number: _________________________
                                                                                                                        amended filing




Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11                                                                             12/17

Month:               ___________                                                              Date report filed:      ___________
                                                                                                                      MM / DD / YYYY

Line of business: ________________________                                                    NAISC code:             ___________

In accordance with title 28, section 1746, of the United States Code, I declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party:                         ____________________________________________

Original signature of responsible party    ____________________________________________

Printed name of responsible party          ____________________________________________


             1. Questionnaire
    Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                           Yes     No       N/A
         If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

    1.   Did the business operate during the entire reporting period?                                                      
                                                                                                                           ✔               
    2.   Do you plan to continue to operate the business next month?                                                       
                                                                                                                           ✔               
    3.   Have you paid all of your bills on time?                                                                          
                                                                                                                           ✔               
    4.   Did you pay your employees on time?                                                                               
                                                                                                                           ✔               
    5.   Have you deposited all the receipts for your business into debtor in possession (DIP) accounts?                   
                                                                                                                           ✔               
    6.   Have you timely filed your tax returns and paid all of your taxes?                                                
                                                                                                                           ✔               
    7.   Have you timely filed all other required government filings?                                                      
                                                                                                                           ✔               
    8.   Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                   
                                                                                                                           ✔               
    9.   Have you timely paid all of your insurance premiums?                                                              
                                                                                                                           ✔               
         If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
    10. Do you have any bank accounts open other than the DIP accounts?                                                                   
    11. Have you sold any assets other than inventory?                                                                                    
    12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way?                             
    13. Did any insurance company cancel your policy?                                                                                     
    14. Did you have any unusual or significant unanticipated expenses?                                                           
                                                                                                                                   ✔        
    15. Have you borrowed money from anyone or has anyone made any payments on your behalf?                                               
    16. Has anyone made an investment in your business?                                                                                   
Official Form 425C           Monthly Operating Report for Small Business Under Chapter 11                                      page 1
         Case 4:19-bk-08754-BMW       Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38                                          Desc
                                     Main Document              Page 1 of 31
Debtor Name   Breault Research Organization Inc
              _______________________________________________________                             4:19-bk-08754-BMW
                                                                                      Case number_____________________________________




    17. Have you paid any bills you owed before you filed bankruptcy?                                                                  
    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                                    


              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                               135,162.00
                                                                                                                             $ __________
        This amount must equal what you reported as the cash on hand at the end of the month in the previous
        month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
        Attach a listing of all cash received for the month and label it Exhibit C. Include all
        cash received even if you have not deposited it at the bank, collections on
        receivables, credit card deposits, cash received from other parties, or loans, gifts, or
        payments made by other parties on your behalf. Do not attach bank statements in
        lieu of Exhibit C.
        Report the total from Exhibit C here.                                                            128,901.00
                                                                                                      $ __________

    21. Total cash disbursements
        Attach a listing of all payments you made in the month and label it Exhibit D. List the
        date paid, payee, purpose, and amount. Include all cash payments, debit card
        transactions, checks issued even if they have not cleared the bank, outstanding
        checks issued before the bankruptcy was filed that were allowed to clear this month,
        and payments made by other parties on your behalf. Do not attach bank statements
        in lieu of Exhibit D.
                                                                                                      - $ __________
                                                                                                          139,115.00
        Report the total from Exhibit D here.

    22. Net cash flow
                                                                                                                         +     -10,214.00
                                                                                                                             $ __________
        Subtract line 21 from line 20 and report the result here.
        This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
        Add line 22 + line 19. Report the result here.
                                                                                                                               124,948.00
        Report this figure as the cash on hand at the beginning of the month on your next operating report.              =   $ __________

        This amount may not match your bank account balance because you may have outstanding checks that
        have not cleared the bank or deposits in transit.



              3. Unpaid Bills
        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                          24,375.00
                                                                                                                             $ ____________

               (Exhibit E)




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                           page 2

        Case 4:19-bk-08754-BMW                  Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38                               Desc
                                                Main Document    Page 2 of 31
Debtor Name   Breault Research Organization Inc
              _______________________________________________________                                4:19-bk-08754-BMW
                                                                                         Case number_____________________________________




              4. Money Owed to You
        Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
        have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
        Identify who owes you money, how much is owed, and when payment is due. Report the total from
        Exhibit F here.
    25. Total receivables                                                                                                         208,300.00
                                                                                                                               $ ____________

               (Exhibit F)



              5. Employees

    26. What was the number of employees when the case was filed?                                                                ____________

    27. What is the number of employees as of the date of this monthly report?
                                                                                                                                          11
                                                                                                                                 ____________




              6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?                                $ ____________

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?                  $ ____________

    30. How much have you paid this month in other professional fees?                                                          $ ____________

    31. How much have you paid in total other professional fees since filing the case?                                         $ ____________




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        Column A                     Column B                      Column C
                                        Projected                –   Actual                    =   Difference

                                        Copy lines 35-37 from        Copy lines 20-22 of           Subtract Column B
                                        the previous month’s         this report.                  from Column A.
                                        report.
                                        $ ____________           –     128,901.00
                                                                     $ ____________
                                                                                               =       34,051.00
                                                                                                   $ ____________
    32. Cash receipts
                                                                       139,115.00              =       83,369.23
    33. Cash disbursements              $ ____________           –   $ ____________                $ ____________

                                                                 –      -10,214.00             =     117,420.23
    34. Net cash flow                   $ ____________               $ ____________                $ ____________


    35. Total projected cash receipts for the next month:                                                                           87,225.00
                                                                                                                                $ ____________

    36. Total projected cash disbursements for the next month:                                                                - $ ____________
                                                                                                                                  128,900.00

    37. Total projected net cash flow for the next month:
                                                                                                                              = $ ____________
                                                                                                                                   -41,675.00




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                             page 3

        Case 4:19-bk-08754-BMW                   Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38                                Desc
                                                 Main Document    Page 3 of 31
Debtor Name   Breault Research Organization Inc
              _______________________________________________________                             4:19-bk-08754-BMW
                                                                                      Case number_____________________________________




              8. Additional Information
    If available, check the box to the left and attach copies of the following documents.

    
    ✔   38. Bank statements for each open account (redact all but the last 4 digits of account numbers).

    ✔
       39. Bank reconciliation reports for each account.

    ✔
       40. Financial reports such as an income statement (profit & loss) and/or balance sheet.


       41. Budget, projection, or forecast reports.


       42. Project, job costing, or work-in-progress reports.




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                          page 4

        Case 4:19-bk-08754-BMW                   Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38 Desc
         Print                     Save As...    Main Document    Page 4 of 31                   Reset
    Official Form 425 C
    Monthly Operating Report for Small Business Under Chapter 11
    EXCEL EXHIBITS & INSTRUCTIONS

1   Enter case information in the cells below.
    Data entered in these cells is used is linked to other worksheets.

    Case Name:                                               Breault Research Organization Inc
    Case Number:                                             4:19-bk-08754-BMW
    Petition Date:                                                 07/16/19
    First MOR Date:                                                07/31/19
    Current MOR Date:                                              02/29/20
    DIP Operating Account Bank                               Alliance Bank of Arizona
    Operating Account #                                              6379
    Other Account #, if applicable          Tax Acct                 9064
    Other Account #, if applicable          Payroll Acct              386
    Other Account #, if applicable


2   Form 425C Questionnaire
       a.   Questions 1-9. If answered No, provide written explanation in the box with the number corresponding to the question number on Exhibit A.
       b.   Questions 9 -18. If answered No, provide written explanation in the box with the number corresponding to the question number on Exhibit B.

3   Bank Reconcilation Worksheet
       a.   Enter ending balance from current month bank statement(s) in cells F14 to K14.
       b.   Identify and list all Deposits in Transit amounts for each account beginning in row 22.
       c.   Identify and list each Outstanding Check amount for each account beginning in row 48.
       d.   Verify balance(s) in row 16 equal account book balances on the current MOR date.
       e.   Enter the total amount of deposits in transit from the previous month's bank reconciliation
            clearing in the current month's statement.
       f.   Enter the total amounts of outstanding checks from the previous month's bank reconciliation
            where cleared in the current month's statement.

4   Cash Activity Summary Worksheet
       a.    Classify and summarize bank deposits into each of the applicable categories listed in Exhibit C&D (or attach your own schedule) and and enter into the appropriate worksheet cells
       b.    Classify and summarize bank disbursement into each of the applicable categories listed in Exhibit C&D (or attach you own schedule) and and enter into the appropriate worksheet cells.
      c.     Verify that the ending bank account balances in row 46 agree to the bank statement and ending balance in the bank reconciliation
             in row 13.
       d.    Enter cash on hand reported (aka book balances) at the end of the previous month in the appropriate cells in Row 50.
      e.     Verify amount in Cell G50 equals the cash reported in the previous month's balance sheet.
       f.    Enter total in row 50 as total opening balance of all accounts in Line 19 of the MOR.
      g.     Enter total in row 55 as total cash receipts in Line 20 of the MOR.
      h.     Enter the total in row 60 as total cash disbursments in Line 21 of the MOR.
       i.    Enter the total in row 62 as total cash flow in Line 22 of the MOR.
       j.    Enter the total in row 64 as cash on hand at the end of the month Line 23 of the MOR.
       k.    Enter the total in row 70 as total professional fees paid this month in Line 28 of the MOR.
       l.    Enter the total in row 74 as total other professional fees paid this month in Line 30 of the MOR.

5   Exhibit E
                Attach your internally prepared schedule of post-petition liabiities or,
                List liabilities and unpaid bills in Exhibit E.
                Carry forward total to Line 24 of Form 425 C.
6   Exhibit F
                Attach your internally prepared schedule of post-petition liabiities or,
                List Amounts due from others on Exhibit F.
                Carry forward the total to Line 25 of Form 425 C.

7   Balance Sheet Worksheet
             Copy Balance Sheet Balances for all historical reports from previous months Balance Sheet worksheet.
             Enter amounts from the Debtor's internally prepared balance sheet into Exhibit G in the category
             which most closely corresponds to the debtor's balance sheet.

8   Income Statement Worksheet
            Copy Income Statement Balances for all historical reports from previous months Income Statement worksheet.
            Enter amounts from the Debtor's internally prepared income statement into Exhibit H in the category
            which most closely corresponds to the debtor's income statement.

9   Cash Flow Worksheet
            Copy historical amounts appearing in the previous month's cash flow worksheet
            into the corresponding months in the current months cash flow worksheet.

10 Cash Activity Summary Worksheet
            Enter the total in row 72 as total professional fees paid in this case in Line 29 of the MOR.
            Enter the total in row 76 as total other professional fees paid in this case in Line 31 of the MOR.

11 Final Checking
            Verify that the resulting total in Exhibit E agrees to total post petition liabilities in in the Balance Sheet.
            Verify that the resulting total in Exhibit F agrees to total receivables in the Balance Sheet.




                Case 4:19-bk-08754-BMW                                        Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38                                                            Desc
                                                                              Main Document    Page 5 of 31
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11
Exhibit A
Case Name:                   Breault Research Organization Inc
Case Number:       4:19-bk-08754-BMW
Report Date:              2/29/20
                                       Questionnaire Explanations

      Question 1 Explanation - If Answered No               Question 6 Explanation - If Answered No




      Question 2 Explanation - If Answered No               Question 7 Explanation - If Answered No




      Question 3 Explanation - If Answered No               Question 8 Explanation - If Answered No




      Question 4 Explanation - If Answered No               Question 9 Explanation - If Answered No




      Question 5 Explanation - If Answered No




      Case 4:19-bk-08754-BMW        Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38         Desc
                                    Main Document    Page 6 of 31
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11
Exhibit B
Case Name:                   Breault Research Organization Inc
Case Number:       4:19-bk-08754-BMW
Report Date:              2/29/20

                                       Questionnaire Explanations

     Question 10 Explanation - If Answered Yes             Question 15 Explanation - If Answered Yes




     Question 11 Explanation - If Answered Yes             Question 16 Explanation - If Answered Yes




     Question 12 Explanation - If Answered Yes             Question 17 Explanation - If Answered Yes




     Question 13 Explanation - If Answered Yes             Question 18 Explanation - If Answered Yes




     Question 14 Explanation - If Answered Yes




      Case 4:19-bk-08754-BMW        Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38         Desc
                                    Main Document    Page 7 of 31
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11
Bank Accounts Reconciliation
Case Name:                      Breault Research Organization Inc
Case Number:            4:19-bk-08754-BMW
Report Date:                  02/29/20

                                                 Pre-Petition                           DIP BANK ACCOUNTS
Account Type                                      Account(s)    Operating       Other          Other      Other        Total
Last 4 Digits of Account Number                                   6379          9064            386         0

Ending Balance - Bank Statement                                     $126,071            $0          $0                 $126,071
Add: Deposits in Transit ("DIT's)                          $0             $0            $0          $0            $0         $0
Less: Outstanding Checks:                                  $0        ($1,122)           $0          $0            $0    ($1,122)
Ending Balance - Books                                     $0       $124,948            $0          $0            $0   $124,948

Prior Months' DIT's in Bank Deposits                                      $0            $0          $0                          $0
Prior Months' O/S Checks in Bank Disbursements                           $91            $0          $0                         $91




                      Case 4:19-bk-08754-BMW       Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38        Desc
                                                   Main Document    Page 8 of 31
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11
Summary of Cash Activity for All Accounts
Case Name:                                                  Breault Research Organization Inc
Case Number:                                         4:19-bk-08754-BMW
Report Date:                                               02/29/20

                                                      Pre-Petition               DIP BANK ACCOUNTS
Account Type                                           Account(s)    Operating      Tax      Payroll   Other      Total
Last 4 Digits of Account Number                                        6379        9064       386

Beginning Bank Statement Balance                                     $135,253                                   $135,253

CASH RECEIPTS - Exhibit C
  Sales/Receipts
  Accounts Receivable - Postpetition                                 $128,901                                   $128,901
  Other Receipts
  Payments From Insiders (Excl. Loans and Capital)
  Transfers From Other Accounts                                                  $18,731     $67,230            $85,960
  Proceeds From Sale Of Assets
  Accounts Receivable - Prepetition
  Loans and Advances
  Capital Contributions

   TOTAL BANK DEPOSITS                                               $128,901    $18,731     $67,230            $214,862

CASH DISBURSEMENTS - Exhibit D
  Cash Withdrawals and Payments
  Operating Disbursements                                            -$70,854               -$67,230            -$138,084
  Professional Fees - excluding reorg costs
  Other Disbursements
  Transfers To Other Accounts                                        -$67,230    -$18,731                       -$85,960
  Owner Draws/Advances
  Capital Expenditures
  Prepetition Debt Service Payments (PITI)
  Debt Service Payments (PITI)
  Reorganization Disbursements
    Attorney Fees
    Accountant Fees
    US Trustee Quarterly Fees
    Bankruptcy Court Costs
    Other Reorg Costs
  TOTAL BANK DISBURSEMENTS                                           -$138,084   -$18,731   -$67,230            -$224,044

Ending Bank Statement Balance                                        $126,071                                   $126,071

2. Summary of Cash Activity for All Accounts

Line 19. Total Opening Balance of all accounts                       $135,162                                   $135,162

Total Bank Deposits, excluding transfers                             $128,901                                   $128,901
Less: Deposits in Transit - Beginning of Period
Plus: Deposits in Transit - End of Period
Line 20. Total Cash Receipts                                         $128,901                                   $128,901

               Case 4:19-bk-08754-BMW             Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38        Desc
                                                  Main Document    Page 9 of 31
Total Bank Disbursements, excluding transfers                   -$70,854             -$67,230             -$138,084
O/S Checks Cleared - Beginning of Period                           $91                                       $91
Outstanding Checks - End of Period                               -$1,122                                   -$1,122
Line 21. Total Cash Disbursements                               -$71,885             -$67,230             -$139,115

Line 22. Net Cash Flow                                          $57,016              -$67,230             -$10,214

Line 23. Cash on Hand at End of Month                           $192,178             -$67,230             $124,948

Line 28. Amount paid this month for professional
fees for this case

Line 29. Amount paid for professional fees for this
case

Line 30. Amount paid this month for other
professional fees.

Line 31. Amount paid for other professional fees for
this case




              Case 4:19-bk-08754-BMW             Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38   Desc
                                                Main Document    Page 10 of 31
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11
Cash Activity - Operating Account
Case Name:                                                                                                                   Breault Research Organization Inc
Case Number:                                                                                                                 4:19-bk-08754-BMW
Report Date:                                                                                                                    02/29/20

                                                                                                                                                                                                                               Operating Account Activity
                                                                                                                                                   1                  2
                                                                                                                                                                 Accounts          3              4
                                                                                                                                                                                             Payments          5              6
                                                                                                                                                                                                                          Proceeds        7
                                                                                                                                                                                                                                      Accounts           8              9                 10
                                                                                                                                                                                                                                                                                        Cash             11
                                                                                                                                                                                                                                                                                                     Operating        12        13
                                                                                                                                                                                                                                                                                                                               Other        14           15
                                                                                                                                                                                                                                                                                                                                                       Owner       16
                                                                                                                                                                                                                                                                                                                                                                 Capital        17
                                                                                                                                                                                                                                                                                                                                                                           Pre-Petition     18
                                                                                                                                                                                                                                                                                                                                                                                           Post          19 -
                                                                                                                                                                                                                                                                                                                                                                                                      Reorg           20 -
                                                                                                                                                                                                                                                                                                                                                                                                                    Reorg        21- US
                                                                                                                                                                                                                                                                                                                                                                                                                             Reorg          22          23
                                                                                                                                             Sales/Receipt       Receivable      Other          From                     from Asset   Receivable     Loans and      Capital          Withdrawals    Disbursment Professiona Disbursmen               Draws and Expenditure    Debt        Petition    Attorney    Accountant  Trustee     Reorg -     Reorg -
                     Category              Date                                        Description                             Amount              s            Post-Petition   Receipts      Insiders    Transfers IN      Sales     Pre-Petition   Advances     Contributions          and             s         l Fees       ts     Transfers Out Advances      s         Service       Debt         Fees         Fees      Fees     Court Costs    Other         Total


11.Operating-Disbursements                  2/3/2020   check 29428 - LegalShield                                                  ($90.60)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00         ($90.60)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00        ($90.60)
11.Operating-Disbursements                  2/6/2020   check 29430 - EDS - Employers Dental Services                             ($123.27)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00        ($123.27)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00       ($123.27)
11.Operating-Disbursements                 2/10/2020   check 29431 - ADP LLC                                                     ($301.39)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00        ($301.39)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00       ($301.39)
11.Operating-Disbursements                 2/11/2020   check 29432 - The Scatter Works                                           ($925.00)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00        ($925.00)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00       ($925.00)
11.Operating-Disbursements                 2/18/2020   check 29433 - Hofstadter Analytical Services                              ($957.00)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00        ($957.00)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00       ($957.00)
11.Operating-Disbursements                  2/6/2020   check 29434 - Linda Juozapaitis expense report - Tradeshow expenses     ($1,675.41)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00      ($1,675.41)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00     ($1,675.41)
11.Operating-Disbursements                 2/13/2020   check 29436 - Jose Riojas                                               ($1,860.00)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00      ($1,860.00)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00     ($1,860.00)
11.Operating-Disbursements                 2/11/2020   check 29437 - Linda Juozapaitis expense report                             ($18.25)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00         ($18.25)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00        ($18.25)
11.Operating-Disbursements                 2/11/2020   check 29438 - Paul McClellan expense report                                ($92.91)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00         ($92.91)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00        ($92.91)
11.Operating-Disbursements                 2/12/2020   check 29439 - Jon Herlocker expense report - Tradeshow                  ($1,883.01)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00      ($1,883.01)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00     ($1,883.01)
11.Operating-Disbursements                 2/14/2020   check 29440 - William Donnelly expense report                              ($55.00)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00         ($55.00)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00        ($55.00)
11.Operating-Disbursements                 2/27/2020   check 29441 - Robert Breault - tradeshow                                  ($143.85)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00        ($143.85)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00       ($143.85)
11.Operating-Disbursements                 2/27/2020   check 29443 - McMaster Carr                                                ($48.33)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00         ($48.33)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00        ($48.33)
11.Operating-Disbursements                 2/27/2020   check 29445 - GST Holdings                                              ($1,082.10)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00      ($1,082.10)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00     ($1,082.10)
11.Operating-Disbursements                 2/28/2020   check 29446 - Robert Breault expense report - Tradeshow                 ($1,265.75)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00      ($1,265.75)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00     ($1,265.75)
11.Operating-Disbursements                  2/4/2020   ACH - ESG CORP CONS COLL                                                  ($979.16)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00        ($979.16)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00       ($979.16)
11.Operating-Disbursements                  2/4/2020   ACH - USS                                                              ($11,385.00)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00    ($11,385.00)     $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00    ($11,385.00)
11.Operating-Disbursements                  2/5/2020   ACH - USS                                                               ($8,745.00)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00      ($8,745.00)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00     ($8,745.00)
11.Operating-Disbursements                 2/10/2020   POS Purchase - Amazon                                                      ($83.68)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00         ($83.68)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00        ($83.68)
14.Transfers-to-Other-Accounts             2/10/2020   Online Tranfer to taxes account                                        ($10,687.60)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00           $0.00     $0.00       $0.00    ($10,687.60)    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00    ($10,687.60)
14.Transfers-to-Other-Accounts             2/10/2020   Online Tranfer to payroll account                                      ($26,460.63)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00           $0.00     $0.00       $0.00    ($26,460.63)    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00    ($26,460.63)
11.Operating-Disbursements                 2/10/2020   ACH - Culligan                                                             ($41.31)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00         ($41.31)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00        ($41.31)
11.Operating-Disbursements                 2/10/2020   ACH - Humana                                                            ($7,405.16)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00      ($7,405.16)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00     ($7,405.16)
11.Operating-Disbursements                 2/11/2020   ACH - ESG CORP CONS COLL                                                   ($75.30)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00         ($75.30)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00        ($75.30)
11.Operating-Disbursements                 2/11/2020   ACH - Unum                                                                ($205.37)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00        ($205.37)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00       ($205.37)
11.Operating-Disbursements                 2/12/2020   ACH - UPS                                                                 ($105.41)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00        ($105.41)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00       ($105.41)
11.Operating-Disbursements                 2/13/2020   ACH - first Insurance                                                   ($2,247.79)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00      ($2,247.79)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00     ($2,247.79)
11.Operating-Disbursements                 2/13/2020   ACH - Ascensus Trust Ret Plan                                           ($8,368.21)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00      ($8,368.21)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00     ($8,368.21)
11.Operating-Disbursements                 2/14/2020   POS Purchase - SpiderOak                                                   ($90.00)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00         ($90.00)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00        ($90.00)
11.Operating-Disbursements                 2/18/2020   POS Purchase - Stamps.com                                                  ($19.56)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00         ($19.56)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00        ($19.56)
11.Operating-Disbursements                 2/18/2020   POS Purchase - Anymeeting                                                  ($78.00)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00         ($78.00)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00        ($78.00)
11.Operating-Disbursements                 2/18/2020   POS Purchase - Pantheon Systems                                           ($132.00)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00        ($132.00)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00       ($132.00)
11.Operating-Disbursements                 2/18/2020   ACH - Optum Direct DEB - HSA fee                                            ($3.75)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00          ($3.75)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00          ($3.75)
11.Operating-Disbursements                 2/20/2020   ACH - UPS                                                                   ($0.44)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00          ($0.44)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00          ($0.44)
11.Operating-Disbursements                 2/20/2020   ACH - UPS                                                                 ($179.09)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00        ($179.09)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00       ($179.09)
11.Operating-Disbursements                 2/21/2020   Analysis Chages                                                           ($282.97)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00        ($282.97)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00       ($282.97)
11.Operating-Disbursements                 2/25/2020   POS Purchase - Home Depot                                                  ($44.52)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00         ($44.52)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00        ($44.52)
11.Operating-Disbursements                 2/25/2020   POS Purchase - Quickbooks                                                  ($76.09)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00         ($76.09)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00        ($76.09)
14.Transfers-to-Other-Accounts             2/25/2020   Online Tranfer to taxes account                                         ($8,043.04)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00           $0.00     $0.00       $0.00      ($8,043.04)   $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00     ($8,043.04)
14.Transfers-to-Other-Accounts             2/25/2020   Online Tranfer to payroll account                                      ($22,038.48)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00           $0.00     $0.00       $0.00    ($22,038.48)    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00    ($22,038.48)
11.Operating-Disbursements                 2/25/2020   ACH - BNY Mellon - online payment fee from Chubb                            ($1.95)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00          ($1.95)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00          ($1.95)
11.Operating-Disbursements                 2/25/2020   ACH - Chubb insurance                                                     ($411.60)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00        ($411.60)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00       ($411.60)
11.Operating-Disbursements                 2/25/2020   ACH - Raga LLC                                                          ($2,405.00)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00      ($2,405.00)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00     ($2,405.00)
11.Operating-Disbursements                 2/27/2020   ACH - Ascensus Trust Ret Plan                                           ($2,943.21)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00      ($2,943.21)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00     ($2,943.21)
11.Operating-Disbursements                 2/27/2020   ACH - Stratsys Direct                                                   ($6,280.18)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00      ($6,280.18)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00     ($6,280.18)
11.Operating-Disbursements                 2/27/2020   ACH - USS                                                               ($7,475.60)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00      ($7,475.60)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00     ($7,475.60)
11.Operating-Disbursements                 2/28/2020   POS Purchase - Walmart                                                      ($3.98)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00          ($3.98)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00          ($3.98)
11.Operating-Disbursements                 2/28/2020   POS Purchase - Costco                                                      ($68.55)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00         ($68.55)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00        ($68.55)
2.Post-Petition-Accounts-Receivable         2/3/2020   incoming wire - Lasing                                                   $7,000.00              $0.00      $7,000.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00           $0.00     $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00      $7,000.00
11.Operating-Disbursements                             wire fee                                                                   ($47.00)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00         ($47.00)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00        ($47.00)
2.Post-Petition-Accounts-Receivable         2/3/2020   incomeing wire - UoTek                                                  $17,621.25              $0.00     $17,621.25         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00           $0.00     $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00     $17,621.25
11.Operating-Disbursements                             wire fee                                                                   ($19.00)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00         ($19.00)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00        ($19.00)
2.Post-Petition-Accounts-Receivable         2/4/2020   incoming wire -Hensoldt Optronics GmbH                                   $3,500.00              $0.00      $3,500.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00           $0.00     $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00      $3,500.00
11.Operating-Disbursements                             wire fee                                                                   ($25.00)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00         ($25.00)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00        ($25.00)
2.Post-Petition-Accounts-Receivable         2/4/2020   incoming wire Zernike                                                    $7,875.00              $0.00      $7,875.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00           $0.00     $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00      $7,875.00
11.Operating-Disbursements                             wire fee                                                                   ($20.00)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00         ($20.00)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00        ($20.00)
2.Post-Petition-Accounts-Receivable         2/6/2020   incoming wire - Cornes                                                   $1,050.00              $0.00      $1,050.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00           $0.00     $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00      $1,050.00
2.Post-Petition-Accounts-Receivable        2/10/2020   ACH - DFAS                                                              $19,016.81              $0.00     $19,016.81         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00           $0.00     $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00     $19,016.81
2.Post-Petition-Accounts-Receivable        2/11/2020   remote deposit                                                           $4,873.25              $0.00      $4,873.25         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00           $0.00     $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00      $4,873.25
2.Post-Petition-Accounts-Receivable        2/14/2020   incomgin wire - Giesecke                                                 $3,500.00              $0.00      $3,500.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00           $0.00     $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00      $3,500.00
11.Operating-Disbursements                             wire fee                                                                   ($25.00)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00         ($25.00)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00        ($25.00)
2.Post-Petition-Accounts-Receivable        2/19/2020   incoming wire - Marelli Automotive                                      $13,500.00              $0.00     $13,500.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00           $0.00     $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00     $13,500.00
2.Post-Petition-Accounts-Receivable        2/21/2020   incoming wire - Cornes                                                   $4,481.25              $0.00      $4,481.25         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00           $0.00     $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00      $4,481.25
2.Post-Petition-Accounts-Receivable        2/24/2020   incoming wire - Patrimoine De L Ulg                                      $2,450.00              $0.00      $2,450.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00           $0.00     $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00      $2,450.00
11.Operating-Disbursements                             wire fee                                                                   ($20.00)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00         ($20.00)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00        ($20.00)
2.Post-Petition-Accounts-Receivable        2/26/2020   remote deposit                                                          $39,608.62              $0.00     $39,608.62         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00           $0.00     $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00     $39,608.62
2.Post-Petition-Accounts-Receivable        2/28/2020   incoming wire - Hydac                                                    $1,800.00              $0.00      $1,800.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00           $0.00     $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00      $1,800.00
11.Operating-Disbursements                             wire fee                                                                   ($18.00)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00         ($18.00)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00        ($18.00)
2.Post-Petition-Accounts-Receivable        2/28/2020   incoming wire - Zernike                                                  $2,625.00              $0.00      $2,625.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00           $0.00     $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00      $2,625.00
11.Operating-Disbursements                             wire fee                                                                   ($20.00)             $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00         ($20.00)    $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00        ($20.00)
                                                                                                                                                       $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00           $0.00     $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00           $0.00
                                                                                                                                                       $0.00          $0.00         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00           $0.00     $0.00       $0.00           $0.00    $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00           $0.00
Total                                                                                                                           -$9,182.32              $0.00    $128,901.18         $0.00        $0.00          $0.00        $0.00          $0.00        $0.00              $0.00          $0.00    -$70,853.75      $0.00       $0.00    -$67,229.75     $0.00       $0.00      $0.00       $0.00       $0.00        $0.00       $0.00      $0.00       $0.00     -$9,182.32

1.Sales/Receipts
2.Post-Petition-Accounts-Receivable
3.Other-Receipts
4.Payments-from-Insiders
5.Transfers-From-Other-Accounts
6.Proceeds-from-Sales-of-Assets
7.Pre-Petition-Accounts-Receivable
8.Loans-and-Advances
9.Capital-Contributions
10.Cash-Withdrawals-and-Payments
11.Operating-Disbursements
12.Professional-Fees-excluding-reorg
13.Other-Disbursements
14.Transfers-to-Other-Accounts
15.Owner-Draws-and-Advances
16.Capital-Expenditures
17.Pre-Petition-Debt-Service-Payments
18.Post-Petition-Debt-Service-Payments
19.Reorg-Expenses-Attorney
20.ReorgExpenses-Accountant
21.Reorg Expenses-US Trustee Fees
22.Reorg Expenses-Court Fees
23.Other-Reorg-Expenses




                                             Case 4:19-bk-08754-BMW                                                                                                   Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38                                                                                                                                                                                        Desc
                                                                                                                                                                     Main Document    Page 11 of 31
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11
Summary of Cash Activity for All Accounts
Case Name:                                        Breault Research Organization Inc
Case Number:                                      4:19-bk-08754-BMW
Report Date:                                            2/29/20
Exhibit E

                                                         Post-Petition Liabilities
                                                                                                           Amount Due to
  Who is owed the money?    Date Incurred           Purpose of the Debt              When Due   Amount       Insiders

ADP LLC                        02/14/20                   payroll fees                 3/5/20     $163
ADP LLC                       2/21/2020                   payroll fees                3/12/20      $41
Unmanned Systems Source       2/12/2020              material for ES job              3/13/20   $16,962
FedEx                         2/14/2020               shipping charges                3/15/20     $102
Cox Business                  2/16/2020                 internet/phone                3/17/20      $14
ADP LLC                       2/28/2020                   payroll fees                3/19/20     $161
Cox Business                  2/25/2020                 internet/phone                3/21/20     $602
Unmanned Systems Source       2/25/2020              material for ES job              3/26/20   $3,163
On Top of IT LLC              2/26/2020                   IT services                 3/27/20      $94
Unmanned Systems Source       2/27/2020              material for ES job              3/28/20   $3,905
UPS                           2/29/2020               shipping charges                3/30/20     $172
DigiKey                        11/01/19           material credit on ES job                       -$61
Humana                         02/28/20        Credit for terminated employee                    -$942

Line 24. Total Payables                                                                         $24,375          $0




         Case 4:19-bk-08754-BMW              Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38              Desc
                                            Main Document    Page 12 of 31
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11
Summary of Cash Activity for All Accounts
Case Name:                                   Breault Research Organization Inc
Case Number:                              4:19-bk-08754-BMW
Report Date:                                    2/29/20
Exhibit F

ACCOUNTS RECEIVABLE
Who Owes You the Money                              Trade       From Insiders        Total      Due Date    Comments
                                                                                      $0
Thermofisher                                    $ 3,500.00                      $    3,500.00    1/10/20
Auction Tucson                                  $    534.43                      $      534.43 01/30/2020
Thales Alenia Space France                      $ 7,000.00                       $    7,000.00   2/1/20
Directional Lighting Systems LLC                $ 3,250.00                       $    3,250.00 02/02/2020
Given Imaging - Medtronic Ltd                   $ 4,000.00                       $    4,000.00   2/19/20
FLIR Systems AB                                 $ 3,500.00                       $    3,500.00   2/22/20
Leonardo SpA - Selex ES/Finmecanica             $ 3,500.00                       $    3,500.00 02/26/2020
New Era                                         $ 6,500.00                       $    6,500.00   2/27/20
Bee Lighting                                    $ 8,700.00                       $    8,700.00   2/29/20
Lam Research                                    $ 2,996.66                       $    2,996.66   3/1/20
AGC Glass Europe                                $ 4,200.00                       $    4,200.00   3/1/20
Rudolph                                         $ 4,750.00                       $    4,750.00   3/1/20
AREA LUCE                                       $ 3,600.00                       $    3,600.00   3/6/20
Cornes Technologies Ltd                         $    400.00                      $      400.00   3/7/20
UOTEK                                           $    750.00                      $      750.00   3/7/20
Asdoptics Science and Technology                $ 16,068.00                      $   16,068.00   3/7/20
UOTEK                                           $ 9,337.50                       $    9,337.50   3/8/20
CiS Forschungsinstitut für Mikrosensorik GmbH   $    4,000.00                   $     4,000.00   3/9/20
CiS Forschungsinstitut für Mikrosensorik GmbH   $ 4,900.00                      $ 4,900.00    3/9/20
Cornes Technologies Ltd                         $    368.75                     $    368.75   3/13/20
UoTek                                           $    750.00                     $    750.00   3/14/20
Cornes Technologies Ltd                         $    281.25                     $    281.25 03/15/2020
Cornes Technologies Ltd                         $    368.75                     $    368.75 03/16/2020
Cornes Technologies Ltd                         $    368.75                     $    368.75   3/18/20
Cornes Technologies Ltd                         $    368.75                     $    368.75   3/19/20
Cornes Technologies Ltd                         $    368.75                     $    368.75   3/19/20
Cornes Technologies Ltd                         $    368.75                     $    368.75   3/19/20
Cornes Technologies Ltd                         $    275.00                     $    275.00 03/23/2020
Cornes Technologies Ltd                         $ 1,106.25                      $ 1,106.25 03/27/2020
Cornes Technologies Ltd                         $    768.75                     $    768.75 03/27/2020
Cornes Technologies Ltd                         $    606.25                     $    606.25 03/28/2020
Asdoptics Science and Technology                $ 4,400.00                      $ 4,400.00    3/28/20
Datalogic                                       $ 4,500.00                      $ 4,500.00    3/28/20
Cornes Technologies Ltd                         $    581.25                     $    581.25 03/29/2020
RealD                                           $ 4,500.00                      $ 4,500.00    3/29/20
Cornes Technologies Ltd                         $    581.25                     $    581.25 03/30/2020
Cornes Technologies Ltd                         $    562.50                     $    562.50   3/30/20
SBIR                                            $ 6,822.18                      $ 6,822.18    3/30/20
Rudolph                                         $ 2,587.50                      $ 2,587.50    4/2/20
Cornes Technologies Ltd                         $    400.00                     $    400.00   4/6/20
Lam Research                                    $ 6,903.34                      $ 6,903.34    4/8/20
Cornes Technologies Ltd                         $    368.75                     $    368.75   4/12/20
UOTEK                                           $    375.00                     $    375.00   4/13/20
Cornes Technologies Ltd                         $    281.25                     $    281.25 04/14/2020
Cornes Technologies Ltd                         $    368.75                     $    368.75 04/15/2020
Cornes Technologies Ltd                         $    368.75                     $    368.75   4/17/20
Cornes Technologies Ltd                         $    368.75                     $    368.75   4/18/20
Cornes Technologies Ltd                         $    275.00                     $    275.00 04/22/2020
Asdoptics Science and Technology                $ 13,200.00                     $ 13,200.00   4/24/20
Asdoptics Science and Technology                $ 12,800.00                     $ 12,800.00   4/25/20
Cornes Technologies Ltd                         $ 1,106.25                      $ 1,106.25 04/26/2020
Cornes Technologies Ltd                         $    768.75                     $    768.75 04/26/2020
Cornes Technologies Ltd                         $    606.25                     $    606.25 04/27/2020
Zernike                                         $ 2,625.00                      $ 2,625.00 04/27/2020
Zernike                                         $ 2,625.00                      $ 2,625.00 04/27/2020
UOTEK                                           $ 4,668.75                      $ 4,668.75 04/27/2020
Cornes Technologies Ltd                         $    581.25                     $    581.25 04/28/2020
Lanika                                          $ 5,025.00                      $ 5,025.00 04/28/2020
Cornes Technologies Ltd                         $    581.25                     $    581.25 04/29/2020
Cornes Technologies Ltd                         $    562.50                     $    562.50   4/29/20
Cornes Technologies Ltd                         $    400.00                     $    400.00   5/6/20
Cornes Technologies Ltd                         $    368.75                     $    368.75   5/12/20
Cornes Technologies Ltd                         $    281.25                     $    281.25 05/14/2020
Cornes Technologies Ltd                         $    368.75                     $    368.75 05/15/2020
Cornes Technologies Ltd                         $    368.75                     $    368.75   5/17/21
Cornes Technologies Ltd                         $    368.75                     $    368.75   5/18/22
Cornes Technologies Ltd                         $    275.00                     $    275.00 05/22/2020
Cornes Technologies Ltd                         $    768.75                     $    768.75 05/26/2020

             Case 4:19-bk-08754-BMW                      Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38           Desc
                                                        Main Document    Page 13 of 31
Cornes Technologies Ltd        $     606.25       $   606.25   05/27/2020
Cornes Technologies Ltd        $     581.25       $   581.25   05/28/2020
Cornes Technologies Ltd        $     581.25       $   581.25   05/29/2020
Cornes Technologies Ltd        $     562.50       $   562.50   05/29/2020
Cornes Technologies Ltd        $     400.00       $   400.00   06/05/2020
Cornes Technologies Ltd        $     368.75       $   368.75   06/11/2020
Cornes Technologies Ltd        $     281.25       $   281.25   06/13/2020
Cornes Technologies Ltd        $     368.75       $   368.75   06/14/2020
Cornes Technologies Ltd        $     368.75       $   368.75   06/16/2020
Cornes Technologies Ltd        $     368.75       $   368.75   06/17/2020
Cornes Technologies Ltd        $     275.00       $   275.00   06/21/2020
Cornes Technologies Ltd        $     768.75       $   768.75   06/25/2020
Cornes Technologies Ltd        $     606.25       $   606.25   06/26/2020
Cornes Technologies Ltd        $     562.50       $   562.50   06/28/2020
Cornes Technologies Ltd        $     400.00       $   400.00   07/05/2020
Cornes Technologies Ltd        $     368.75       $   368.75   07/11/2020
Cornes Technologies Ltd        $     281.25       $   281.25   07/13/2020
Cornes Technologies Ltd        $     368.75       $   368.75   07/14/2020
Cornes Technologies Ltd        $     368.75       $   368.75   07/16/2020
Cornes Technologies Ltd        $     275.00       $   275.00   07/21/2020
Cornes Technologies Ltd        $     768.75       $   768.75   07/25/2020
Cornes Technologies Ltd        $     606.25       $   606.25   07/26/2020




            Case 4:19-bk-08754-BMW     Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38   Desc
                                      Main Document    Page 14 of 31
                                     Breault Research Organization Inc
                                                       PROFIT AND LOSS
                                                           February 2020


                                                                                                         TOTAL
Income
 401000 ES Revenue                                                                                   73,474.81
 421100 SOFTWARE SALE - ASAP                                                                         12,500.00
 421125 Software Sales - APEX                                                                           3,500.00
 421200 Software Sale - REFCAD                                                                          3,500.00
 424100 SOFTWARE MAINTENANCE-ASAP                                                                    55,195.26
 424125 Software Maintenance - APEX                                                                     1,395.83
 424900 Software Maintenance-Other                                                                       529.19
 429500 Software Sales Discounts                                                                     -1,368.75
 460200 Interest Income                                                                                    6.23
 460800 Other Income - Miscellaneous                                                                       0.17
Total Income                                                                                       $148,732.74
Cost of Goods Sold
 481000 Direct Labor                                                                                 18,381.83
 481500 Direct Fringe Benefits                                                                          2,776.21
 482000 Direct Material                                                                              31,164.78
 482500 Direct Postage & Freight                                                                         -832.65
 483100 Direct Consulting                                                                               1,500.00
Total Cost of Goods Sold                                                                            $52,990.17
GROSS PROFIT                                                                                        $95,742.57
Expenses
 501010 Administrative Labor                                                                         55,706.69
 501420 Vacation Time                                                                                   5,552.04
 502010 FICA-Social Security                                                                            4,515.69
 502020 FICA-Medicare                                                                                   1,056.09
 502030 FUTA Taxes                                                                                        56.68
 502100 SUTA Taxes - AZ                                                                                    1.95
 502160 SUTA Taxes - MN                                                                                   15.93
 502170 SUTA Taxes - NV                                                                                   34.83
 502180 SUTA Taxes - OR                                                                                   27.12
 502200 Workers Compensation                                                                             233.83
 502300 Health Insurance                                                                                5,519.63
 502400 Employee Benefit Insurance                                                                        90.00
 502500 Short Term Disability Insurance                                                                  115.37
 502990 Contra - Finge Benefits                                                                      -2,776.21
 513110 Commissions In-House                                                                             534.90
 513120 COMMISSIONS-OUTSIDE REPS                                                                     10,887.50
 513210 Advertising & Marketing                                                                          213.70
 513700 Tradeshow Expenses                                                                               696.21
 513710 Tradeshow Booth Costs                                                                           7,592.81
 521010 Travel - Transportation                                                                         1,015.35
 521110 Travel - Lodging                                                                                2,919.11




         Case 4:19-bk-08754-BMW               Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38    Desc
                                     Accrual Basis Saturday, March 14, 2020 01:08 PM GMT-07:00              1/2
                                             Main Document    Page 15 of 31
                                       Breault Research Organization Inc
                                                         PROFIT AND LOSS
                                                             February 2020


                                                                                                           TOTAL
 521210 Travel Meals                                                                                       229.61
 521510 Travel - Miscellaneous costs                                                                         3.00
 521610 Seminar & Conference Fees                                                                          110.00
 522210 General Liability Insurance                                                                       4,111.08
 522610 Key Man - Whole Life Insurance                                                                    6,238.51
 523110 Building Lease/Rent                                                                               2,405.00
 525310 Depreciation - Equipment                                                                          1,304.86
 527510 Consulting Services & Expenses                                                                      93.75
 529110 Office Supplies                                                                                    173.53
 529310 Break Room supplies & Beverages                                                                     68.67
 531010 Bank Charges & Fees                                                                                566.97
 531050 Postage                                                                                             19.56
 531310 Business Meals (non-sales)                                                                           7.99
 531720 Telephone                                                                                          105.13
 531740 Internet charges                                                                                   310.00
 531820 Licenses & Fees                                                                                   1,922.91
 531850 Utilities                                                                                         1,082.10
 531880 Sales & Use Tax                                                                                      6.70
Total Expenses                                                                                       $112,768.59
NET OPERATING INCOME                                                                                 $ -17,026.02
Other Expenses
 581110 Interest Expense                                                                                   162.96
Total Other Expenses                                                                                      $162.96
NET OTHER INCOME                                                                                       $ -162.96
NET INCOME                                                                                           $ -17,188.98




         Case 4:19-bk-08754-BMW                 Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38    Desc
                                       Accrual Basis Saturday, March 14, 2020 01:08 PM GMT-07:00              2/2
                                               Main Document    Page 16 of 31
                       Breault Research Organization Inc
                       CY2020

Revenue                $      269,869.34
COGS                   $      101,501.73
Gross Profit           $      168,367.61

SG&A                   $      219,830.69

Net Operating Income   $       (51,463.08)




   Case 4:19-bk-08754-BMW         Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38   Desc
                                 Main Document    Page 17 of 31
     Breault Research Organization Inc
             Income Statement
                                  2020

                                                               Jan-20               Feb-20                  YTD
Income
 401000 ES Revenue                                     $         34,863.47      $      73,474.81        $   108,338.28
 421100 SOFTWARE SALE - ASAP                           $         25,000.00      $      12,500.00        $    37,500.00
 421125 SOFTWARE SALE - APEX                               $                -   $       3,500.00        $     3,500.00
 421200 SOFTWARE SALE - REFCAD                             $                -   $       3,500.00        $     3,500.00
 421900 Software Sale - Other                          $          4,000.00      $            -          $     4,000.00
 424100 SOFTWARE MAINTENANCE-ASAP                      $         60,255.75      $      55,195.26        $   115,451.01
 424125 Software Maintenance - APEX                    $          1,687.47      $       1,395.83        $     3,083.30
 424900 Software Maintenance-Other                     $            775.03      $         529.19        $     1,304.22
 429500 Software Sales Discounts                       $         (5,452.08)     $      (1,368.75)       $    (6,820.83)
 460200 Interest Income                                $                 6.62   $           6.23        $        12.85
 460800 Other Income - Miscellaneous                   $                 0.34   $           0.17        $         0.51
Total Income                                           $        121,136.60      $       148,732.74      $     269,869.34
Cost of Goods Sold
 481000 Direct Labor                                   $         19,228.98      $      18,381.83        $    37,610.81
 481500 Direct Fringe Benefits                         $          2,904.15      $       2,776.21        $     5,680.36
 482000 Direct Material                                $         23,949.26      $      31,164.78        $    55,114.04
 482500 Direct Postage & Freight                       $                37.97   $        (832.65)       $      (794.68)
 483100 Direct Consulting                              $          2,267.00      $       1,500.00        $     3,767.00
 485010 Direct Travel                                  $            124.20                              $       124.20
Total Cost of Goods Sold                               $         48,511.56      $        52,990.17      $     101,501.73
Gross Profit                                           $         72,625.04      $        95,742.57      $     168,367.61
Expenses
 501010 Administrative Labor                           $         55,757.68      $      55,706.69        $   111,464.37
 501420 Vacation Time                                  $          4,407.59      $       5,552.04        $     9,959.63
 502010 FICA-Social Security                           $          4,555.08      $       4,515.69        $     9,070.77
 502020 FICA-Medicare                                  $          1,065.31      $       1,056.09        $     2,121.40
 502030 FUTA Taxes                                     $            367.62      $          56.68        $       424.30
 502100 SUTA Taxes - AZ                                $                18.32   $           1.95        $        20.27
 502160 SUTA Taxes - MN                                $                 9.10   $          15.93        $        25.03
 502170 SUTA Taxes - NV                                $                35.20   $          34.83        $        70.03
 502180 SUTA Taxes - OR                                $                18.56   $          27.12        $        45.68
 502200 Workers Compensation                           $            233.83      $         233.83        $       467.66
 502300 Health Insurance                               $          6,347.27      $       5,519.63        $    11,866.90
 502320 HRA Coverage                                   $          3,400.00      $            -          $     3,400.00
 502400 Employee Benefit Insurance                     $            102.00      $          90.00        $       192.00
 502500 Short Term Disability Insurance                $            137.77      $         115.37        $       253.14
 502990 Contra - Finge Benefits                        $         (2,904.15)     $      (2,776.21)       $    (5,680.36)
 513110 Commissions In-House                           $            596.37      $         534.90        $     1,131.27
 513120 COMMISSIONS-OUTSIDE REPS                       $         16,754.50      $      10,887.50        $    27,642.00
 513210 Advertising & Marketing                        $            230.89      $         213.70        $       444.59
 513700 Tradeshow Expenses                                 $                -   $         696.21        $       696.21
 513710 Tradeshow Booth costs                              $                -   $       7,592.81        $     7,592.81
 521010 Travel - Transportation                        $          1,036.97      $       1,015.35        $     2,052.32
 521110 Travel - Lodging                               $            495.98      $       2,919.11        $     3,415.09
 521210 Travel Meals                                   $                85.60   $         229.61        $       315.21
 521510 Travel - Miscellaneous costs                   $                24.97   $           3.00        $        27.97
521610 Seminar & Conference Fees                           $                -   $         110.00        $       110.00
 522210 General Liability Insurance                    $          4,111.08      $       4,111.08        $     8,222.16
522610 Key Man - Whole Life Insurance                      $                -   $       6,238.51        $     6,238.51
 523110 Building Lease/Rent                            $          2,405.00      $       2,405.00        $     4,810.00
 525310 Depreciation - Equipment                       $          1,304.86      $       1,304.86        $     2,609.72
 527510 Consulting Services & Expenses                 $          2,550.00      $          93.75        $     2,643.75
 529110 Office Supplies                                $            126.72      $         173.53        $       300.25
 529310 Break Room supplies & Beverages                $                41.31   $          68.67        $       109.98
 531010 Bank Charges & Fees                            $            454.39      $         566.97        $     1,021.36
 531050 Postage                                        $                43.71   $          19.56        $        63.27
531310 Business Meals (non-sales)                          $                -   $           7.99        $         7.99
531720 Telephone                                           $                -   $         105.13        $       105.13
531740 Internet charges                                    $                -   $         310.00        $       310.00
 531820 Licenses & Fees                                $          2,249.32      $       1,922.91        $     4,172.23
 531850 Utilities                                      $            991.75      $       1,082.10        $     2,073.85
 581910 Miscellaneous Expense                          $                 7.50   $           6.70        $        14.20
Total Expenses                                         $        107,062.10      $       112,768.59      $     219,830.69
Net Operating Income                                   $        (34,437.06) $           (17,026.02)     $     (51,463.08)
Other Expenses
 581110 Interest Expense                               $            182.48      $            162.96     $       345.44
 595100 US Trustee Fees                                $          4,875.00      $               -       $     4,875.00
Total Other Expenses                                   $          5,057.48      $             162.96    $         5,220.44
Net Other Income                                       $         (5,057.48) $                (162.96)   $      (5,220.44)
Net Income                                             $        (39,494.54) $           (17,188.98)     $     (56,683.52)




         Saturday, Mar 14, 2020 01:11:30 PM GMT-7 - Accrual Basis




      Case 4:19-bk-08754-BMW                                                     Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38   Desc
                                                                                Main Document    Page 18 of 31
                                    Breault Research Organization Inc
                                                           BALANCE SHEET
                                                         As of February 29, 2020


                                                                                                            TOTAL
ASSETS
 Current Assets
 Bank Accounts
  111240 Alliance Bank of Arizona checking                                                             124,948.22
  111241 Alliance Bank - Payroll Acct                                                                         0.00
  111242 Alliance Bank - Taxes Account                                                                        0.00
 Total Bank Accounts                                                                                  $124,948.22
 Accounts Receivable
  112100 Accounts Receivable - Trade                                                                   208,299.61
 Total Accounts Receivable                                                                            $208,299.61
 Other Current Assets
  112190 Allowance for Bad Debts                                                                        -6,005.00
  113111 Notes Receivable - Francis Miller                                                                 1,576.34
  119210 A/P - Trade Deposits                                                                           28,398.50
  151210 Prepaid Insurance - Business                                                                   22,076.98
  151250 Prepaid Insurance - Workers comp                                                                   737.14
  151410 Prepaid Postage                                                                                      5.36
  151510 Prepaid Rent                                                                                      2,405.00
  151630 Prepaid Subcontract work                                                                       23,805.00
  151810 Prepaid Tradeshow                                                                                    0.00
  151910 Prepaid Expenses - Other                                                                          3,406.08
 Total Other Current Assets                                                                            $76,405.40
 Total Current Assets                                                                                 $409,653.23
 Fixed Assets
 175100 Furniture & Fixtures                                                                            22,890.86
 175500 Test Equipment & Tools                                                                         303,348.10
 175600 Computers & Accessories                                                                        162,003.56
 175700 Computer Software                                                                               51,628.62
 176100 A/D-Furniture & Fixtures                                                                       -22,890.86
 176500 A/D-Test Equipment & Tools                                                                    -295,240.04
 176600 A/D-Computer & Accessories                                                                    -156,730.42
 176700 A/D-Computer Software                                                                          -50,115.67
 Total Fixed Assets                                                                                    $14,894.15
 Other Assets
 181010 Trademarks                                                                                      18,471.00
 185010 Cash Value of Life Insurance                                                                    46,764.51
 185100 Deposits                                                                                           1,142.00
 185200 Patent Fees                                                                                        2,445.00
 Total Other Assets                                                                                    $68,822.51
TOTAL ASSETS                                                                                          $493,369.89




         Case 4:19-bk-08754-BMW                  Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38    Desc
                                        Accrual Basis Saturday, March 14, 2020 01:49 PM GMT-07:00              1/2
                                                Main Document    Page 19 of 31
                                     Breault Research Organization Inc
                                                        BALANCE SHEET
                                                      As of February 29, 2020


                                                                                                        TOTAL
LIABILITIES AND EQUITY
 Liabilities
 Current Liabilities
  Accounts Payable
   211000 Accounts Payable (A/P)                                                                     24,374.71
  Total Accounts Payable                                                                            $24,374.71
  Other Current Liabilities
   212510 401K W/H Payable - Regular                                                                      0.00
   212520 Undistributed Section 125 W/H                                                                 -235.44
   212530 Optional Ins-W/H payable                                                                        -0.02
   214200 Accrued Vacations                                                                          39,515.22
   216630 Notes Payable - Insurance Premium                                                          15,155.55
   217320 DEFERRED MAINTENANCE REVENUE                                                              359,767.70
   217340 Deferred Revenue                                                                          214,438.85
   217430 COBRA Insurance                                                                                 8.45
   217500 Suspense Acccount                                                                               0.00
  Total Other Current Liabilities                                                                  $628,650.31
 Total Current Liabilities                                                                         $653,025.02
 Total Liabilities                                                                                 $653,025.02
 Equity
 300100 Preferred Stock - Series A                                                                  500,000.00
 300200 Common Stock                                                                                 11,534.93
 301000 Capital Contribs-Excess of PAR                                                              196,151.53
 305000 Treasury Stock                                                                               50,584.00
 320100 Retained Earnings                                                                           287,015.78
 Opening Balance Equity                                                                           -1,148,257.85
 Net Income                                                                                         -56,683.52
 Total Equity                                                                                     $ -159,655.13
TOTAL LIABILITIES AND EQUITY                                                                       $493,369.89




          Case 4:19-bk-08754-BMW              Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38    Desc
                                     Accrual Basis Saturday, March 14, 2020 01:49 PM GMT-07:00             2/2
                                             Main Document    Page 20 of 31
Case 4:19-bk-08754-BMW    Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38   Desc
                         Main Document    Page 21 of 31
Case 4:19-bk-08754-BMW    Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38   Desc
                         Main Document    Page 22 of 31
Case 4:19-bk-08754-BMW    Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38   Desc
                         Main Document    Page 23 of 31
Case 4:19-bk-08754-BMW    Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38   Desc
                         Main Document    Page 24 of 31
Case 4:19-bk-08754-BMW    Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38   Desc
                         Main Document    Page 25 of 31
Case 4:19-bk-08754-BMW    Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38   Desc
                         Main Document    Page 26 of 31
Case 4:19-bk-08754-BMW    Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38   Desc
                         Main Document    Page 27 of 31
Case 4:19-bk-08754-BMW    Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38   Desc
                         Main Document    Page 28 of 31
Case 4:19-bk-08754-BMW    Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38   Desc
                         Main Document    Page 29 of 31
Case 4:19-bk-08754-BMW    Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38   Desc
                         Main Document    Page 30 of 31
Case 4:19-bk-08754-BMW    Doc 56 Filed 03/19/20 Entered 03/19/20 16:28:38   Desc
                         Main Document    Page 31 of 31
